Issuer Free Writing Prospectus Filed pursuant to Rule 433(d) Registration Statement No. 333-167799 Greenwood Village, Colorado 80111 ph. # (303) 221 7223 www.fullthrottleikr.com INVESTMENT OPPORTUNITY IN A COLORADO START UP COMPANY Full Throttle Indoor Kart Racing™ plans to open an upscale entertainment experience in the Denver Metro Area featuring wheel to wheel racing in high performance race karts.We plan to be housed inside a climate controlled facility with high performance go-karts with Formula 1 inspired and designed tracks. In addition to racing, we plan to have well equipped meeting and party rooms, an arcade and a sports bar / restaurant. We believe our business will generate sustainable cash flow within a year of beginning operations and create up to thirty full and part time positions per location. We also believe the indoor kart racing industry in the United States is in its infancy with substantial growth potential. In order to finance our development plans, we are offering up to 350,000 Shares at $10.00 per Share in a minimum offering of 190,000 shares ($1,900,000) and a maximum offering of 350,000 shares ($3,500,000) which would represent sixty five percent of the ownership of Full Throttle Indoor Kart Racing if all of the shares are sold. No underwriting commissions or discounts will be paid to any third party and upon breaking escrow on the minimum offering, all sale proceeds will be used as described in the prospectus. We have filed a registration statement (including a prospectus) with the United States Securities and Exchange Commission and the Colorado Division of Securities for the offering of our common stock.
